HxarAN, C. J.
A rule was issued to defendant to show cause why a writ of mandamus should not issue, directing him to make out a transcript of appeal in the case of Elijah Bush v. John Barrett, and deliver the same to the applicant, Bush, the alleged appellant in this case.
The clerk showed, for cause, that the applicant had not given security for the cost of the transcript.
The clerk has a right to demand this security before he is required to furnish transcript. See 9th section of an act entitled “an act to regulate and define costs and fees generally,” approved March 14th, 1855. See also 6 Rob. Rep. p. 308, State v. Philips.
He is not forced to rely on the uncertain security of an appeal bond, as contended for by applicant.
Rule discharged.
Johes, J.. .absent.